
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 596
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Butterfield, Mr. Rangel,
			 Mr. Payne,
			 Mr. Lewis of Georgia,
			 Mr. Meeks of New York,
			 Ms. Corrine Brown of Florida,
			 Ms. Moore of Wisconsin,
			 Mr. Rush, Ms. Clarke, and Mr.
			 Johnson of Georgia) submitted the following resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the Black European
		  Summit.
	
	
		Whereas, on April 15–16, 2009, political leaders from the
			 United States and Europe convened in Brussels, Belgium, at the European
			 Parliament for the “Black European Summit: Transatlantic Dialogue on Political
			 Inclusion”;
		Whereas the historic two-day Summit brought together
			 political and intellectual minority leaders from the United States and Europe
			 to exchange information on the roles of racial and ethnic minority policymakers
			 in developing and supporting policies and initiatives to address racism,
			 discrimination, and inequality;
		Whereas Summit participants adopted the “Brussels
			 Declaration”, which states, “We recognize that the full access of racial and
			 ethnic minorities to participate in the political sphere and relevant areas of
			 decision making at the levels of national, regional, and locally elected
			 government appropriate to each nation is critical to combating racism and
			 inequality and ensuring our democratic societies”;
		Whereas the “Brussels Declaration” also states, We
			 therefore note the need for concrete strategies to: increase the representation
			 and influence of racial and ethnic minority policymakers; jointly seek
			 solutions to racial and ethnic minorities increased participation in
			 decision-making in the development and implementation of policy initiatives to
			 address discrimination and inequality; and support opportunities to exchange
			 and share perspectives in these areas through the continuance of a
			 transatlantic dialogue to realize these goals.;
		Whereas the “Brussels Declaration” resolves to enact
			 initiatives to eradicate racial and ethnic discrimination through
			 Reaffirming our continued cooperation and commitment to work with our
			 governments, international institutions, civil society, private sector, and
			 other partners to improve institutions so that they are fully participatory and
			 reflect the democratic principles of equality, justice, and celebration of the
			 strengths of our countries’ diversity; and
		Whereas implementation of the Brussels Declaration will
			 begin to address concerns raised at the United States Helsinki Commission
			 Hearings, “The State of (In)visible Black Europe: Race, Rights, and Politics”,
			 held on April 29, 2008, and “Racism in the 21st Century: Understanding Global
			 Challenges and Implementing Solutions”, held on July 16, 2008, that highlighted
			 the lack of inclusion of Black and other minority communities in policymaking,
			 especially related to initiatives to combat discrimination and inequality and
			 counter far-right and anti-migrant political platforms: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)expresses support for the Black European
			 Summit as an effective forum convened in the spirit of cooperation and
			 partnership for political and intellectual leaders from the European Union and
			 56 participating states of the Organization for Security and Cooperation in
			 Europe (OSCE) to address shared challenges and foster collaboration throughout
			 North America and Europe in the development and implementation of policy
			 initiatives to address racial and ethnic discrimination and inequality;
			 and
			(2)urges the United States to continue and
			 expand efforts to partner with the countries of the OSCE on efforts to combat
			 racism, discrimination, inequality, and inclusion.
			
